DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/21 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arthur et al. (2014/0277209) in view of Tremaglio, Jr. et al. (6,689,142).
Arthur discloses a medical device, comprising: an elongate shaft (32) having-a distal end and a proximal end (Fig. 2) and an elongated extent therebetween (Fig. 2); a base (combination 64 and 78) (Fig. 1-2); a lumen (combination of 82 and 104 in the base, and 50 in the shaft as seen in Fig. 1-2) extending through the base (Fig1-2) and the distal end of-the elongate shaft (Fig. 1-2) transverse to the elongated extent of the shaft (Fig. 1-2); wherein the distal end of the shaft contacts the base (Fig. 1-2); and the shaft extends laterally away from contact with the base and to the proximal end (Fig. 1-2), and is rotatable, twistable, raisable, lowerable, and pivotable to adjust the orientation of the lumen (Fig. 1-2 where it is rotatable around the base by using threads 62 with 68) ([0023]).
Arthur further discloses the use of radiopaque material ([0020]); that a distal portion of the elongate shaft including the distal end is angled relative to a longitudinal axis of the elongate shaft (it is angled at 90 degrees as seen in Fig. 1-2); wherein the lumen comprises a radiolucent silicone core ([0020] which states that the device can be made of a silicone and radiolucent material); wherein the radiolucent silicone core is configured to receive an outer surface of an access needle (Fig. 1-2 where the device is capable of receiving a needle); wherein the base is permanently attached to the elongate shaft ([0020]); wherein the base is removably attached to the elongate shaft (Fig. 1-2, [0020], and [0023]); wherein the elongate shaft is attached to a flexible neck (78, 66) ([0020] which states that it can be made of a flexible material) (Fig. 1-2) extending from a surface of the base (Fig. 1-2 where it is extending from base portion 76); wherein the base includes a housing (64) 5and a ball (84) rotationally disposed 
Arthur teaches all the claimed limitations discussed above however, Arthur does not disclose a radiopaque ring disposed about a portion of an outer surface of the distal end of the elongate shaft. 
Tremaglio teaches a medical device (Figure 8; 48) comprising: an elongate shaft having a distal end and a proximal end (Figure 8; 64, 66 together form portions of the elongate shaft); a base (Figure 8; 56); a lumen extending through the base and the distal end of the elongate shaft (Figure 8; lumen of 64); and a radiopaque ring about a portion of an outer surface of the distal end of the elongate shaft (Figure 8; 62); wherein the radiopaque ring is coaxial with the lumen (Figure 8; 62). 

With respect to claim 19, Arthur discloses the claimed invention including the ball (84) which is movable as stated in [0025] however, Arthur does not specify that the ball is rotatable with 360 degrees of rotation in a horizontal plane and 45 degrees of rotation in a vertical plane. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to allow the ball to rotate as claimed when the two part (62 and 68) are not fully engaged, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on 9/10/2021 have been considered but are moot in view of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited reference when considered in combination appear to teach the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771